DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of August 9, 2022, Claims 1-12 are pending. Claim 1 is amended.
Double Patenting
Claim 5 of this application is patentably indistinct from claim 1 of Application No. 16/911060 (Published as US 2021/0009319). Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
In the Remarks and arguments of August, 9, 2022, Applicant argues that the ‘060 Application does not appear to teach, suggest, or otherwise render obvious each median bridge supporting a first flexible tab intended to block the stopper, each lower bridge supporting a second flexible tab, an intermediate holding position, or the relative positioning of the cage elements relative to the neck collar of the vessel. 
The Examiner respectfully disagrees. 
Please see below a visual comparison between Applicant Figure 1A and Application 16911060 Figure 1A and Applicant Figure 5A and Application 16911060 Figure 2B. The Examiner respectfully submits that the holding position and relative location of the claimed elements are identical. Please also compare US 2021/0009319 (Application 16911060) Paragraphs 0048, 0053, and 0065 with the present published application US 2021/0009320 Paragraphs 0049 and 0061.
 
    PNG
    media_image1.png
    857
    1710
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    900
    1970
    media_image2.png
    Greyscale

 Therefore, the Examiner believes that while claim 1 of the present application does not explicitly recite the location of the relative cage elements with respect to the vessel neck, the two inventions claim identical cage structures used in an identical manner. The present application Claim 5 and Application 16911060 claim 1 are therefore not distinct and a double patenting rejection is warranted. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belle (US 2012/0187072).
Regarding Claim 1, Belle discloses a locking top for blocking a stopper (4) in a neck (3) of a vessel (2), comprising: an outer body (7) and a cage (6) configured to fit into and lock axially in the outer body. The cage (6) includes an upper ring (11) a plurality of branches (12) connected to the upper ring and defining therewith a cylindrical general form of the cage. There are half as many median bridges and lower bridges, each connecting together two adjacent branches to form first and second openings 13, 14. The median bridges and the lower bridges are arranged in alternation on the periphery of the cage, each median bridge supporting a first flexible tab (9) intended to block the stopper within the cage, against the upper ring, when the top is in the intermediate holding position. Please compare Applicant Figure 2B with Belle Figure 2 as shown below. The intermediate holding position is shown in Belle Figure 1 which clearly shows the stopper (4) held in place by a first flexible tab (9). 

    PNG
    media_image3.png
    1572
    1138
    media_image3.png
    Greyscale


Each lower bridge supports a second flexible tab (8) wherein the top is able to adopt two positions on the vessel: an intermediate holding position in which the stopper is partially pushed into the neck; and a locking position in which the stopper is pushed into and locked in the neck (Paragraphs 0035-0037). In the intermediate holding position only the lower bridges and the branches surround a collar of the neck of the vessel, and the median bridges are located, in an axial direction, between the upper ring and the lower bridges, such that each median bridge forms an open space (16) between the median bridge and the collar. 
Regarding Claim 8, Belle discloses the second tabs (8) remain in contact on the collar of the neck of the vessel when the top is in the intermediate holding position as shown in Figure 1, and bear beneath the collar when the top is in the locking position. 
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 3, 4, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Belle (US 2012/0187072).
 Regarding Claim 2, Belle discloses the limitations of Claim 1 as discussed above. Belle does not disclose the median bridges occupy between 20% and 40% of the perimeter of the cage and the lower bridges occupy between 40% and 70% of the perimeter. However, one of ordinary skill in the art would recognize and find obvious the variation of the proportions of the median bridges as a variation in the size and shape of the bridges to adjust for different vessel sizes. Please see MPEP 2144.04 Section IV Part A which discusses the obvious type variations in the dimensions of a prior art device. In the present case, varying the size and shape of the bridges in Belle would provide no unexpected result in the performance of the cap.
Regarding Claims 3 and 7, as discussed above, Belle does not disclose each open space has: a height in the axial direction of between 0.2 mm and 2 mm, and a width, around the perimeter of the cage, substantially equal to the width of a median bridge. However, one of ordinary skill in the art would recognize and find obvious that varying the dimensions and sizes of the prior art device in Belle to the claimed parameters would be implemented to adjust to different vessel sizes. 
Regarding Claim 4, Belle discloses the second tabs remain in contact on the collar of the neck of the vessel when the top is in the intermediate holding position, and bear beneath the collar when the top is in the locking position.  
Regarding Claim 11, Belle discloses a vessel (2) having a neck (3) with a circular opening, ending in a flared collar, and comprising a stopper (4) arranged in the neck and associated with the locking top according to claim 1. Each second tab is inclined toward the inside of the cage, in the direction of the upper ring. Each second tab is also  configured to allow passage from the intermediate holding position to the locking position of the top on the vessel when a force is applied to the top (Paragraph 0037). While Belle does not disclose this force is between 30 N and 70 N, one of ordinary skill in the art would recognize and find obvious that the amount of force needed is based on the materials used for the cage and cap and the strength of the components which may be varied according to final design parameters. 
Regarding Claim 12, Belle discloses the second tabs are configured to allow passage from the intermediate holding position to the locking position of the top on the vessel.  While Belle does not disclose this force is between 30 N and 70 N, one of ordinary skill in the art would recognize and find obvious that the amount of force needed is based on the materials used for the cage and cap and the strength of the components which may be varied according to final design parameters. 
Claims 5, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Belle (US 2012/0187072) as applied to claims 1 and 4 above, and further in view of Chanas (US 0392044).
Regarding Claims 5 and 9, Belle discloses the limitations of Claims 1 and 4 as discussed above. Belle also discloses that the cap includes cut-downs (8) as breakaway regions that yield if an attempt is made to remove the cage from the vessel. One or more regions (10A) can break under the effect of torsion and indicate that the vessel has been opened. (Paragraph 0037). Belle does not disclose the means to break the cage includes at least one lower bridge that supports a third flexible tab, inclined toward the outside of the cage and oriented toward the upper ring, the at least one lower bridge having a shear zone adjacent to the third tab, the shear zone configured to break responsive to application of a tensile force to the third tab when the top is in the locking position on a vessel so as to enable disconnection of the cage from the neck of the vessel.
Chanas discloses a similar locking cap including an interior closure (4), an outer closure (2) and a stopper (100). Chanas discloses the interior closure (4) has a band (40) with a tab (at either side of bridge 45) with a shear zone (45) that is configured to break responsive to application of a tensile force to the third tab when the top is in the locking position on a vessel so as to enable disconnection of the cage from the neck of the vessel. Belle and Chanas are analogous inventions in the art of locking stopper caps with frangible components for flange-necked vessels.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cage of Belle with the lower tab and bridge including a shear zone as disclosed in Chanas in order to permit the removal of the inner closure/collar from the flange of the container at a specific point (Col. 5 Lines 46-48). Furthermore, this shear part allows for a slight elastic radial deformation to facilitate installation of the inner cap onto the vessel (Col. 4 Lines 61-66). 
Regarding Claims 6 and 10, Chanas also discloses the outer body (2) includes a shear part (25, 26, 27) configured to enable the outer body to be withdrawn from the inner closure when the locking top is in the locking position (Col. 4 Lines 10-14). It would have been obvious for a person having ordinary skill in the art to add the shear part/frangible grooves of Chanas into the outer cap of Belle in order to enable the outer cap to be broken and permit removal from the container (Col. 4 Lines 21-24). 
Response to Arguments
Applicant's arguments filed August 9, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Belle does not expressly or inherently disclose each and every element of Claim 1. Applicant believes Belle does not describe while the top is in the intermediate holding position: only the lower bridges (Applicant Element 26) and the branches (Applicant Element 22) surround a collar (Applicant Element 202) of the neck (201) of the vessel, and the median bridges (Applicant Element 25) are located, in an axial direction, between the upper ring (Applicant Element 21) and the lower bridges (Applicant Element 26), such that each median bridge forms an open space (251) between the median bridge and the collar," as recited in claim 1.
Applicant believes that the notches (16) of Belle do not form openings/open spaces (251) as claimed between the median bridge and the collar. Applicant believes that the notches (16) of Belle do not extend above the outer peripheral lip (5) of the vessel to form an opening between the first circlet (10) and the outer peripheral lip (5) of the vessel.  However, this limitation is not claimed. It is only required that the median bridges are located to form an open space between the median bridge and the collar. This is provided by the notches (16) of Belle located adjacent the collar/peripheral lip (5).

    PNG
    media_image4.png
    1611
    1240
    media_image4.png
    Greyscale
 
The location and positioning of the notch (16) of Belle is directly correlated to Applicant’s claimed open space between median bridge element 25 and collar element 202 as shown below in Reproduced Applicant Figure 1C. 

    PNG
    media_image5.png
    1014
    1422
    media_image5.png
    Greyscale
 
 Applicant believes that the notches of Belle Element 16 do not extend above the outer peripheral lip (5) of the vessel such that an opening is formed between the circlet (10) and the outer peripheral lip of the vessel. 
The Examiner agrees that the disclosed opening of Belle notch Element 16 is proportionally different from Applicant Open Space Element 251. However, this does not change the fact that Belle Element 16 provides an open space between the median bridge and the collar when in an intermediate holding position as currently claimed. 
Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial.... When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (MPEP Section 2125)
Pictures and drawings may be sufficiently enabling to put the public in the possession of the article pictured. Therefore, such an enabling picture may be used to reject claims to the article. However, the picture must show all the claimed structural features and how they are put together. In re Bager, 47 F.2d 951, 953, 8 USPQ 484, 486 (CCPA 1931) ("Description for the purposes of anticipation can be by drawings alone as well as by words.") (MPEP Section 2121.04).
In the present case, the location of notch 16 in Belle quite clearly provides an open space as claimed and is clearly analogous to in Applicant Element 251 as providing an open space between the median bridge and the collar. Furthermore, while Belle discloses the notches are intended to assist in orienting the cage during assembly (as discussed in Belle Paragraph 0041) and not to provide effective evacuation of flux during freeze drying as discussed in Applicant Paragraph 0057, this difference in purpose of the open space/notch is immaterial. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736